UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-4526 Name of Registrant: Vanguard Quantitative Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2011  March 31, 2012 Item 1: Reports to Shareholders Semiannual Report | March 31, 2012 Vanguard Growth and Income Fund > For the six months ended March 31, Vanguard Growth and Income Fund returned nearly 27%. > For the period, the fund outpaced its benchmark, the S&P 500 Index, as well as its large-cap core fund peers. > Strong stock selection within the information technology and consumer sectors boosted returns relative to the benchmark. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 6 Fund Profile. 10 Performance Summary. 11 Financial Statements. 12 About Your Fund’s Expenses. 31 Glossary. 33 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended March 31, 2012 Total Returns Vanguard Growth and Income Fund Investor Shares 26.83% Admiral™ Shares 26.91 S&P 500 Index 25.89 Large-Cap Core Funds Average 24.87 Large-Cap Core Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance September 30, 2011, Through March 31, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Growth and Income Fund Investor Shares $23.86 $29.97 $0.259 $0.000 Admiral Shares 38.97 48.95 0.450 0.000 1 Chairman’s Letter Dear Shareholder, The first half of your fund’s fiscal year was, like last year’s, characterized by bullish sentiment in nearly all corners of the stock market. Benefiting from this upbeat environment, Vanguard Growth and Income Fund returned nearly 27% for the six months ended March 31, 2012, besting the return of its benchmark, the S&P 500 Index, and the average return of peer-group funds. As I noted in our last report, Vanguard Growth and Income Fund adopted a multimanager approach on September 30, 2011. The fund’s new advisors, each of which manages approximately one-third of the fund’s assets, are D. E. Shaw Investment Management, L.L.C., Los Angeles Capital, and Vanguard’s Equity Investment Group. The objective and investment strategy of the fund have not changed. The advisors have continued to follow a quantitative approach, using computer models to select a broadly diversified group of stocks that, as a whole, have investment characteristics similar to those of the S&P 500 Index but are hoped to provide a higher total return than that of the benchmark. The advisors’ stock selections gained 10% or more in all ten market sectors for the period. Those selections outperformed in most market sectors, with particular success in the technology and consumer sectors. 2 A surge of optimism fueled a powerful global rally in stocks During the past six months, optimism displaced the apprehension that had restrained stock prices through summer 2011. The broad U.S. stock market returned more than 26%. Markets abroad returned 15.37%. Investors’ good spirits reflected confidence that the slow, grinding economic expansion in the United States was at last gathering momentum, and that Europe’s debt crisis could be wrestled under control. By the end of the period, however, that confidence had begun to evaporate in the face of ambiguous economic reports and renewed concern about Europe. The abrupt mood swing was consistent with the financial markets’ volatility since the 2008–2009 financial crisis. For most bonds except munis, six-month returns were subdued The broad taxable bond market produced a modest six-month return of 1.43%. In general, interest rates remained more or less steady at very low levels. In some segments of the bond market, however, yields crept lower still, boosting bond prices. The broad municipal bond market, for example, produced a solid six-month return of 3.91% as investors bid up muni prices. As it has since December 2008, the Federal Reserve Board kept its target for the shortest-term interest rates between 0% and 0.25%. That policy has kept a tight lid on the returns available from money market funds and savings accounts. Market Barometer Total Returns Periods Ended March 31, 2012 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 26.27% 7.86% 2.19% Russell 2000 Index (Small-caps) 29.83 -0.18 2.13 Dow Jones U.S. Total Stock Market Index 26.60 7.16 2.47 MSCI All Country World Index ex USA (International) 15.37 -7.18 -1.56 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 1.43% 7.71% 6.25% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 3.91 12.07 5.42 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.05 1.11 CPI Consumer Price Index 1.10% 2.65% 2.24% 3 Technology and consumer stocks provided notable outperformance Vanguard Growth and Income Fund seeks to outperform the Standard & Poor’s 500 Index by investing in large-and mid-capitalization U.S. companies that reflect the index’s composition but which the fund’s advisors believe are poised to outperform. This strategy was rewarded during the period as the fund’s return outpaced that of its benchmark and bested the average return of its peer funds by about 2 percentage points. Information technology stocks, which made up about one-fifth of fund assets and represented the largest sector in the fund, provided the biggest margin of outperformance and about one-fourth of the fund’s return. Rising demand for computer hardware and IT services prompted investors to bid up the fund’s holdings by more than 34%, a return that was several percentage points higher than the return for the market overall. The advisors’ selections in the consumer discretionary and consumer staples sectors also lifted relative performance. The fund’s internet and traditional retailers did well, as did several big-name food providers, as consumers gained confidence about the economy and increased their spending. The fund’s holdings in financials offset some of its outperformance in other areas. While the fund’s portfolio of financial stocks outdistanced the overall market, Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Growth and Income Fund 0.34% 0.23% 1.19% The fund expense ratios shown are from the prospectus dated January 26, 2012, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2012, the fund’s annualized expense ratios were 0.36% for Investor Shares and 0.25% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. Peer group: Large-Cap Core Funds. 4 it trailed its counterpart in the index by several percentage points, providing the only notable drag on the fund’s relative showing. More information about the advisors’ management of the fund can be found in the Advisors’ Report that follows this letter. Stay focused on what you can control As we tend to do after any period of strong performance, we caution shareholders that rising markets can’t be expected to continue indefinitely. Nor is it prudent to think that the lower volatility witnessed in much of the six-month period is a sign that the stress fractures in the global financial system have completely healed. I note these concerns not to discourage you but as a way of helping you to maintain realistic expectations. We’re sure to experience stock downturns in the future, and when they occur, it will be essential to maintain a long-term perspective. In addition to keeping a long-term view, it’s constructive to focus on two key elements of an investment plan: how much you’re investing and how long you’re investing for. This point was underscored in a recent Vanguard research paper, Penny Saved, Penny Earned , available at vanguard.com/ research. The study found that retirement investors have a greater likelihood of reaching their goals by increasing their savings rate and savings time horizon. Those two factors, independently or together, can generally provide a higher chance of success than simply counting on the possibility of higher portfolio returns, the study’s authors concluded. As always, Vanguard encourages you to create a long-term investment plan that includes a mix of stocks, bonds, and short-term investments that are appropriate for your goals and risk tolerance. A well-balanced portfolio can help cushion some of the market’s volatility while allowing you to participate in its long-term potential for growth. The Growth and Income Fund, which provides diversified, low-cost exposure to hundreds of large- and mid-cap U.S. stocks, can be a useful component in such a portfolio. Thank you for your confidence in Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 16, 2012 5 Advisors’ Report Vanguard Growth and Income Fund’s Investor Shares returned 26.83% for the six months ended March 31. The Admiral Shares returned 26.91%. The S&P 500 Index returned 25.89%, while the average return of large-cap core funds was 24.87%. Your fund is managed by three independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct, yet complementary, investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the fiscal half-year and of how the portfolio’s positioning reflects this assessment. These comments were prepared on April 20, 2012. Vanguard Growth and Income Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy D. E. Shaw Investment 33 1,434 Employs quantitative models that seek to capture Management, L.L.C. predominantly “bottom up” stock-specific return opportunities while aiming to keep the portfolio’s sector weights, size, and style characteristics similar to the benchmark. Vanguard Equity Investment 33 1,413 Employs a quantitative, fundamental management Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings quality of companies versus their peers. Los Angeles Capital 32 1,400 Employs a quantitative model that emphasizes stocks with characteristics investors are currently seeking and underweights stocks with characteristics investors are currently avoiding. As such, the portfolio’s sector weights, size, and style characteristics may differ modestly from the benchmark in a risk-controlled manner. Cash Investments 2 94 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stocks. Each advisor also may maintain a modest cash position. 6 D. E. Shaw Investment Management, L.L.C. Portfolio Manager: Anthony Foley, Managing Director and Chief Investment Officer Europe’s sovereign-debt crisis dominated perceptions about equity valuations in the early part of the fourth quarter of 2011. Europe’s banking sector seemed to be bolstered by the coordinated action of several central banks to boost liquidity. Over time, a steady drip of positive economic news suggesting that the U.S. economy was recovering—albeit slowly—began to outweigh negative news from Europe. This improving economic sentiment appeared to help drive equity markets higher in the second half of December, and that trend continued through the end of the first quarter of 2012 amid signs that the U.S. economy was gaining strength. We evaluate our portfolio’s relative performance over the reporting period in light of three major factors: bottom-up stock selection; common risk factors such as value, growth, and capitalization; and industry groups. In stock selection, Apple Inc., Priceline.com Inc., and JPMorgan Chase were among the best relative performers. An overweight position in International Flavors & Fragrances and underweight positions in Citigroup and Walgreen detracted the most from relative performance. In our management of common risk factors, we received positive contributions, mostly in the first quarter of 2012, from a modest tilt toward low-dividend-yield stocks. The largest detractor was a tilt toward higher-volatility stocks. Overall, most of our portfolio’s performance was the product of many small, positive risk-factor exposures and relatively few negative ones. Industry exposures subtracted slightly from the portfolio’s performance. We believe equity markets are currently characterized by markedly lower levels of correlations among individual stocks than in recent years. Other things being equal, a reduction in correlations increases the potential for diversified, bottom-up stock selection strategies to outperform. At the same time, short-term stock market volatility is low by the standards of the last few years, even though many individual names have experienced substantial cumulative price movements in the past six months. Substantial disappointment about the prospects for economic growth in the United States and a resurgence of concerns about the European debt crisis constitute clear risks in this environment. More generally, any macroeconomic shock that could significantly increase uncertainty or risk aversion among market participants could well have the same effect. 7 Los Angeles Capital Portfolio Managers: Thomas D. Stevens, CFA, Chairman and Principal Hal W. Reynolds, CFA, Chief Investment Officer and Principal Over the six-month period, the market was led by significant gains in two risky sectors, technology and diversified financials. Apple’s shares rose 57% as its profits doubled from a year earlier, while large banks such as JPMorgan Chase and Bank of America, which were the primary beneficiaries of the Federal Reserve’s policy of maintaining low interest rates over the past four years, generated returns of 55% and 57%, respectively. While much has been made of Apple’s quarterly profits soaring to $13.1 billion for the period that ended December 31, profit growth for the remainder of the market appears to have come to a standstill, with little to no growth over the past year. Despite slight improvements in the macroeconomic environment from small but steady employment gains, first-quarter equity returns were driven almost exclusively by a falling equity risk premium; market risk fell by one-third from year-end levels, and high-yield spreads, a measure of default risk, fell by more than 1 percentage point. Not surprisingly, risky stocks with weaker balance sheets were among the best performers during the quarter. With the significant rise in bank stocks, combined with low interest rates and contracting high-yield spreads, default risks appeared to be on the decline. Over the six months, we maintained a bias toward higher-quality companies with strong balance sheets, above-average earnings growth, higher dividend yields, and positive earnings surprises. Overweight positions in technology names such as Apple, Microsoft, and Novellus contributed to performance. Conversely, our portfolio’s overweighting in higher-quality names with higher dividend yields, as well as underweight positions in Bank of America, JPMorgan Chase, and Citigroup, detracted from our relative results. In an environment characterized by lower growth rates, we have maintained our bias toward larger-capitalization securities with higher earnings quality and higher dividend yields. As default risks have eased, we have increased our weighting in financials but remain underweighted in economically sensitive sectors such as materials and consumer cyclicals. The portfolio’s price/ earnings ratio and beta remain below those of the benchmark, while its earnings-per-share growth and dividend yield remain higher. Vanguard Equity Investment Group Portfolio Managers: James D. Troyer, CFA, Principal James P. Stetler, Principal Michael R. Roach, CFA Returns for the period for large-capitalization stocks were led by financial, information technology, and consumer discretionary companies. Telecommunications and utilities were the laggards. While all ten 8 sector groups provided positive returns, more economically sensitive sectors generally outperformed defensive ones. Since the equity market started its current rally last fall, investors’ concerns regarding a double-dip recession, slowing growth in China, and Europe’s troubles appear to have eased. As a result of deep cost-cutting and conservatism, larger U.S. companies are coming out of the recession in the best fiscal health in recent years. They are more productive and more profitable, and have more cash and less leverage. Although overall portfolio performance is affected by the macroeconomic factors described above, our approach to investing focuses on specific stock fundamentals. Specifically, we evaluate these five components: 1. Valuation , which measures the price we pay for earnings and cash flows. 2. Growth , which considers the growth of earnings. 3. Management decisions , an assessment of the actions taken by company management that signal its informed opinions of a firm’s future. 4. Market sentiment , which captures how investors reflect their opinions of a company through their activity in the market. 5. Quality , which measures balance-sheet strength and the sustainability of earnings. For the fiscal half-year, our stock selection models produced mixed results. Our management-decisions, growth, and quality models were effective in distinguishing the outperformers from the underperformers. However, our market-sentiment and valuation indicators were not effective, and in fact detracted from our results. Our selections within materials, energy, and health care added the most to our relative returns. In materials, CF Industries, Eastman Chemical, and International Paper were the largest contributors to our results. In energy, Marathon Petroleum, National Oilwell, and Marathon Oil added the most to our relative returns. In health care, Aetna, Pfizer, and United Health were the largest contributors to our returns. Our selections were disappointing in financials; most of our underperformance in this sector resulted from underweight positions in Bank of America, Goldman Sachs, and MetLife. 9 Growth and Income Fund Fund Profile As of March 31, 2012 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VQNPX VGIAX Expense Ratio 1 0.34% 0.23% 30-Day SEC Yield 1.79% 1.90% Portfolio Characteristics DJ U.S. Total S&P 500 Market Fund Index Index Number of Stocks 817 500 3,716 Median Market Cap $57.6B $57.6B $35.6B Price/Earnings Ratio 15.2x 16.2x 17.1x Price/Book Ratio 2.3x 2.3x 2.3x Return on Equity 19.4% 19.6% 18.1% Earnings Growth Rate 10.4% 8.8% 8.5% Dividend Yield 2.2% 2.1% 1.9% Foreign Holdings 0.1% 0.0% 0.0% Turnover Rate (Annualized) 100% — — Short-Term Reserves 0.6% — — Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index Index Consumer Discretionary 11.6% 10.9% 12.0% Consumer Staples 10.5 10.8 9.4 Energy 10.8 11.2 10.5 Financials 16.2 14.9 15.9 Health Care 11.1 11.4 11.5 Industrials 10.2 10.6 11.0 Information Technology 21.6 20.5 19.8 Materials 2.8 3.5 4.0 Telecommunication Services 2.6 2.8 2.5 Utilities 2.6 3.4 3.4 Volatility Measures DJ U.S. Total S&P 500 Market Index Index R-Squared 0.99 0.99 Beta 1.00 0.95 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Apple Inc. Computer Hardware 5.0% Exxon Mobil Corp. Integrated Oil & Gas 2.7 Microsoft Corp. Systems Software 2.3 International Business IT Consulting & Machines Corp. Other Services 2.1 Pfizer Inc. Pharmaceuticals 2.1 Philip Morris International Inc. Tobacco 1.8 JPMorgan Chase & Co. Diversified Financial Services 1.8 Chevron Corp. Integrated Oil & Gas 1.7 Procter & Gamble Co. Household Products 1.6 General Electric Co. Industrial Conglomerates 1.6 Top Ten 22.7% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 26, 2012, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2012, the annualized expense ratios were 0.36% for Investor Shares and 0.25% for Admiral Shares. 10 Growth and Income Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2001, Through March 31, 2012 Average Annual Total Returns: Periods Ended March 31, 2012 Inception One Five Ten Date Year Years Years Investor Shares 12/10/1986 9.16% 0.38% 3.55% Admiral Shares 5/14/2001 9.27 0.50 3.70 See Financial Highlights for dividend and capital gains information. 11 Growth and Income Fund Financial Statements (unaudited ) Statement of Net Assets As of March 31, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (97.5%) 1 Consumer Discretionary (11.3%) Home Depot Inc. 769,132 38,695 * priceline.com Inc. 51,343 36,839 McDonald’s Corp. 347,109 34,051 Time Warner Inc. 660,136 24,920 Time Warner Cable Inc. 279,600 22,787 Wyndham Worldwide Corp. 449,134 20,889 Viacom Inc. Class B 407,750 19,352 * DIRECTV Class A 358,057 17,667 Macy’s Inc. 415,200 16,496 Coach Inc. 206,200 15,935 Wynn Resorts Ltd. 125,005 15,611 * O’Reilly Automotive Inc. 162,900 14,881 News Corp. Class A 719,456 14,166 * AutoZone Inc. 37,747 14,034 CBS Corp. Class B 385,900 13,086 TJX Cos. Inc. 320,600 12,731 Target Corp. 214,900 12,522 * Bed Bath & Beyond Inc. 151,800 9,984 Gap Inc. 361,316 9,445 Harley-Davidson Inc. 174,000 8,540 Limited Brands Inc. 172,100 8,261 * Big Lots Inc. 185,158 7,965 McGraw-Hill Cos. Inc. 163,077 7,904 Ford Motor Co. 559,700 6,991 Ralph Lauren Corp. Class A 39,100 6,816 Walt Disney Co. 149,077 6,527 Starbucks Corp. 110,317 6,166 Washington Post Co. Class B 16,174 6,042 Expedia Inc. 170,500 5,702 Genuine Parts Co. 86,566 5,432 * Amazon.com Inc. 26,400 5,346 Gannett Co. Inc. 312,754 4,795 Lowe’s Cos. Inc. 133,600 4,192 Market Value Shares ($000) * Goodyear Tire & Rubber Co. 247,900 2,781 Nordstrom Inc. 49,800 2,775 Staples Inc. 163,200 2,641 Cablevision Systems Corp. Class A 178,863 2,626 Harman International Industries Inc. 53,730 2,515 Comcast Corp. Class A 78,800 2,365 * Discovery Communications Inc. 47,121 2,209 * Apollo Group Inc. Class A 47,042 1,818 Kohl’s Corp. 28,400 1,421 * Netflix Inc. 12,200 1,403 * Sears Holdings Corp. 19,500 1,292 DeVry Inc. 30,900 1,047 Whirlpool Corp. 12,700 976 Six Flags Entertainment Corp. 18,100 847 Hasbro Inc. 22,807 837 Family Dollar Stores Inc. 10,571 669 * Coinstar Inc. 10,400 661 Omnicom Group Inc. 12,800 648 * Orbitz Worldwide Inc. 181,014 552 CTC Media Inc. 44,541 518 Interpublic Group of Cos. Inc. 44,165 504 Best Buy Co. Inc. 16,400 388 * Delphi Automotive plc 12,100 382 Blyth Inc. 5,100 382 Marriott International Inc. Class A 9,800 371 Domino’s Pizza Inc. 7,700 279 Weight Watchers International Inc. 3,499 270 *,^ LodgeNet Interactive Corp. 75,900 266 H&R Block Inc. 13,900 229 Newell Rubbermaid Inc. 12,300 219 12 Growth and Income Fund Market Value Shares ($000) * NVR Inc. 300 218 Ameristar Casinos Inc. 11,509 214 * Aeropostale Inc. 9,200 199 * Beazer Homes USA Inc. 60,400 196 * Boyd Gaming Corp. 24,843 195 * Liz Claiborne Inc. 13,100 175 * Perry Ellis International Inc. 8,029 150 Oxford Industries Inc. 2,501 127 Scripps Networks Interactive Inc. Class A 2,602 127 * Carmike Cinemas Inc. 8,900 124 Abercrombie & Fitch Co. 2,500 124 * Cumulus Media Inc. Class A 30,952 108 Fred’s Inc. Class A 7,000 102 * Charter Communications Inc. Class A 1,600 102 Lear Corp. 2,100 98 * Scientific Games Corp. Class A 7,034 82 * Capella Education Co. 2,200 79 * G-III Apparel Group Ltd. 2,299 65 HOT Topic Inc. 6,400 65 * VOXX International Corp. Class A 4,600 62 Standard Motor Products Inc. 3,433 61 Movado Group Inc. 2,000 49 * Pinnacle Entertainment Inc. 4,247 49 Universal Technical Institute Inc. 3,561 47 * TripAdvisor Inc. 1,300 46 American Greetings Corp. Class A 3,000 46 PEP Boys-Manny Moe & Jack 3,051 46 * Kenneth Cole Productions Inc. Class A 2,800 45 * Lions Gate Entertainment Corp. 3,100 43 * Charming Shoppes Inc. 7,100 42 Yum! Brands Inc. 559 40 * Barnes & Noble Inc. 2,900 38 * Smith & Wesson Holding Corp. 4,650 36 * Pier 1 Imports Inc. 1,700 31 * Career Education Corp. 3,619 29 * Isle of Capri Casinos Inc. 3,462 24 * Wet Seal Inc. Class A 6,841 24 * Liberty Global Inc. Class A 400 20 * Coldwater Creek Inc. 15,600 18 * Education Management Corp. 1,300 18 Cinemark Holdings Inc. 800 18 Churchill Downs Inc. 300 17 * Overstock.com Inc. 3,109 16 Market Value Shares ($000) * Talbots Inc. 4,768 14 * Penn National Gaming Inc. 323 14 * American Apparel Inc. 14,397 12 Cato Corp. Class A 400 11 * Knology Inc. 566 10 * Furniture Brands International Inc. 6,000 10 Strayer Education Inc. 100 9 Sonic Automotive Inc. Class A 500 9 Advance Auto Parts Inc. 100 9 * Valuevision Media Inc. Class A 4,200 9 NIKE Inc. Class B 80 9 Stage Stores Inc. 500 8 Service Corp. International 700 8 Chico’s FAS Inc. 500 8 * Conn’s Inc. 436 7 * New York & Co. Inc. 1,700 6 * School Specialty Inc. 1,500 5 International Game Technology 274 5 DR Horton Inc. 300 5 * PulteGroup Inc. 500 4 International Speedway Corp. Class A 124 3 * Multimedia Games Holding Co. Inc. 280 3 * Dex One Corp. 1,800 3 * Red Robin Gourmet Burgers Inc. 67 2 Lithia Motors Inc. Class A 93 2 * Midas Inc. 200 2 * O’Charleys Inc. 212 2 Arcos Dorados Holdings Inc. Class A 100 2 492,267 Consumer Staples (10.2%) Philip Morris International Inc. 899,089 79,668 Procter & Gamble Co. 1,046,530 70,337 Coca-Cola Co. 581,717 43,053 Wal-Mart Stores Inc. 632,379 38,702 Altria Group Inc. 1,068,168 32,974 Walgreen Co. 741,497 24,833 Lorillard Inc. 161,021 20,849 Dr Pepper Snapple Group Inc. 342,801 13,784 PepsiCo Inc. 198,595 13,177 Kroger Co. 490,900 11,895 Estee Lauder Cos. Inc. Class A 150,700 9,334 ConAgra Foods Inc. 352,183 9,248 Whole Foods Market Inc. 109,000 9,069 13 Growth and Income Fund Market Value Shares ($000) Colgate-Palmolive Co. 81,712 7,990 * Constellation Brands Inc. Class A 317,100 7,480 Kraft Foods Inc. 185,300 7,043 Reynolds American Inc. 165,142 6,844 Kimberly-Clark Corp. 91,561 6,765 CVS Caremark Corp. 129,300 5,793 Beam Inc. 77,100 4,516 Avon Products Inc. 170,000 3,291 Sysco Corp. 102,599 3,064 Safeway Inc. 139,104 2,811 Costco Wholesale Corp. 30,393 2,760 Mead Johnson Nutrition Co. 26,800 2,210 ^ SUPERVALU Inc. 211,000 1,205 Archer-Daniels-Midland Co. 32,125 1,017 Coca-Cola Enterprises Inc. 22,300 638 Sara Lee Corp. 24,100 519 * Fresh Market Inc. 10,300 494 Tyson Foods Inc. Class A 20,981 402 Brown-Forman Corp. Class B 4,000 334 Molson Coors Brewing Co. Class B 6,400 290 Hershey Co. 3,384 208 * Dean Foods Co. 14,400 174 * Spectrum Brands Holdings Inc. 4,378 153 * Post Holdings Inc. 3,280 108 JM Smucker Co. 1,070 87 * Susser Holdings Corp. 2,900 74 * Cott Corp. 9,600 63 * Smart Balance Inc. 9,363 62 * Rite Aid Corp. 30,000 52 Fresh Del Monte Produce Inc. 1,885 43 *,^ Star Scientific Inc. 12,600 41 Hormel Foods Corp. 1,400 41 * Central European Distribution Corp. 5,100 26 Clorox Co. 144 10 * Pantry Inc. 600 8 Kellogg Co. 61 3 Cosan Ltd. 64 1 443,543 Energy (10.5%) Exxon Mobil Corp. 1,374,516 119,212 Chevron Corp. 699,250 74,988 ConocoPhillips 891,284 67,746 Occidental Petroleum Corp. 337,695 32,159 Anadarko Petroleum Corp. 229,396 17,971 Devon Energy Corp. 224,291 15,952 Schlumberger Ltd. 212,719 14,875 Market Value Shares ($000) National Oilwell Varco Inc. 170,624 13,559 Marathon Petroleum Corp. 281,000 12,184 Apache Corp. 120,450 12,098 Marathon Oil Corp. 369,334 11,708 Spectra Energy Corp. 318,800 10,058 Valero Energy Corp. 336,600 8,674 * Tesoro Corp. 255,950 6,870 Diamond Offshore Drilling Inc. 86,000 5,740 Helmerich & Payne Inc. 94,700 5,109 Hess Corp. 53,100 3,130 Noble Energy Inc. 28,800 2,816 Halliburton Co. 77,593 2,575 Williams Cos. Inc. 70,100 2,160 Pioneer Natural Resources Co. 19,196 2,142 Peabody Energy Corp. 71,000 2,056 * WPX Energy Inc. 112,899 2,033 * Denbury Resources Inc. 101,400 1,848 Chesapeake Energy Corp. 52,700 1,221 Baker Hughes Inc. 19,781 830 El Paso Corp. 27,100 801 Sunoco Inc. 20,400 778 * Hercules Offshore Inc. 109,000 516 * Comstock Resources Inc. 27,200 431 *,^ ATP Oil & Gas Corp. 53,700 395 Suncor Energy Inc. 9,500 311 * Ocean Rig UDW Inc. 14,951 253 * Laredo Petroleum Holdings Inc. 10,400 244 Talisman Energy Inc. 17,983 227 Teekay Tankers Ltd. Class A 33,100 201 * Rentech Inc. 85,997 179 * Cheniere Energy Inc. 11,821 177 Crosstex Energy Inc. 10,600 150 * Lone Pine Resources Inc. 21,200 138 * Exterran Holdings Inc. 10,309 136 W&T Offshore Inc. 6,300 133 Range Resources Corp. 2,100 122 * Harvest Natural Resources Inc. 14,100 100 Cameco Corp. 4,000 86 * Endeavour International Corp. 5,700 67 * SEACOR Holdings Inc. 700 67 * SemGroup Corp. Class A 2,200 64 * Energy Partners Ltd. 3,700 61 * Cloud Peak Energy Inc. 3,778 60 * ZaZa Energy Corp. 9,300 43 * Plains Exploration & Production Co. 900 38 * FMC Technologies Inc. 612 31 Targa Resources Corp. 600 27 Alon USA Energy Inc. 2,969 27 14 Growth and Income Fund Market Value Shares ($000) * Matador Resources Co. 2,294 25 * Amyris Inc. 4,800 25 DHT Holdings Inc. 15,783 15 * USEC Inc. 13,277 14 * Contango Oil & Gas Co. 200 12 * Callon Petroleum Co. 1,700 11 * Nabors Industries Ltd. 400 7 * Newfield Exploration Co. 200 7 Consol Energy Inc. 200 7 * DHT Holdings Inc. Rights Exp. 04/27/2012 63 7 Murphy Oil Corp. 100 6 Cabot Oil & Gas Corp. 100 3 Delek US Holdings Inc. 200 3 455,719 Exchange-Traded Fund (0.2%) SPDR S&P rust 62,800 8,837 Financials (15.8%) JPMorgan Chase & Co. 1,727,001 79,407 Wells Fargo & Co. 1,936,600 66,115 * Berkshire Hathaway Inc. Class B 326,055 26,459 Simon Property Group Inc. 171,838 25,033 Bank of America Corp. 2,555,000 24,451 US Bancorp 746,041 23,635 American Express Co. 401,237 23,216 Citigroup Inc. 610,900 22,328 Franklin Resources Inc. 166,050 20,595 CME Group Inc. 69,511 20,112 Goldman Sachs Group Inc. 142,900 17,772 Marsh & McLennan Cos. Inc. 508,625 16,678 Public Storage 116,989 16,164 ACE Ltd. 215,924 15,806 Torchmark Corp. 316,200 15,763 Discover Financial Services 452,500 15,086 * NASDAQ OMX Group Inc. 564,922 14,631 Fifth Third Bancorp 856,200 12,030 T. Rowe Price Group Inc. 183,766 12,000 * American Tower Corporation 189,015 11,912 Aflac Inc. 251,252 11,555 MetLife Inc. 294,950 11,016 Invesco Ltd. 403,855 10,771 Prudential Financial Inc. 141,866 8,993 HCP Inc. 223,145 8,805 * American International Group Inc. 278,900 8,598 Assurant Inc. 189,533 7,676 Legg Mason Inc. 259,092 7,236 Hudson City Bancorp Inc. 985,400 7,203 Market Value Shares ($000) Equity Residential 114,939 7,197 ProLogis Inc. 188,000 6,772 ^ Federated Investors Inc. Class B 287,762 6,449 Kimco Realty Corp. 305,020 5,875 Chubb Corp. 79,784 5,514 BlackRock Inc. 24,900 5,102 M&T Bank Corp. 58,102 5,048 Ameriprise Financial Inc. 87,884 5,021 Health Care REIT Inc. 71,700 3,941 Moody’s Corp. 91,150 3,837 Regions Financial Corp. 569,100 3,750 BB&T Corp. 116,900 3,669 Loews Corp. 87,100 3,473 Plum Creek Timber Co. Inc. 78,386 3,258 State Street Corp. 60,700 2,762 PNC Financial Services Group Inc. 41,542 2,679 Unum Group 109,254 2,675 Charles Schwab Corp. 185,317 2,663 Leucadia National Corp. 101,287 2,644 SunTrust Banks Inc. 105,900 2,560 Travelers Cos. Inc. 42,216 2,499 KeyCorp 279,999 2,380 People’s United Financial Inc. 179,684 2,379 Vornado Realty Trust 25,500 2,147 MI Developments Inc. 61,000 2,110 Equity Lifestyle Properties Inc. 28,500 1,988 Erie Indemnity Co. Class A 25,106 1,957 * IntercontinentalExchange Inc. 12,900 1,773 Capital One Financial Corp. 27,334 1,524 SLM Corp. 95,381 1,503 * E*Trade Financial Corp. 130,641 1,430 Northern Trust Corp. 27,900 1,324 Bank of New York Mellon Corp. 53,883 1,300 NYSE Euronext 42,548 1,277 Apartment Investment & Management Co. 40,756 1,076 AvalonBay Communities Inc. 7,611 1,076 * CNO Financial Group Inc. 128,300 998 * Genworth Financial Inc. Class A 87,500 728 Two Harbors Investment Corp. 60,300 611 First Horizon National Corp. 54,400 565 Credicorp Ltd. 3,990 526 Symetra Financial Corp. 44,059 508 Boston Properties Inc. 4,500 472 Ventas Inc. 8,200 468 15 Growth and Income Fund Market Value Shares ($000) * First Industrial Realty Trust Inc. 37,000 457 XL Group plc Class A 19,400 421 RLJ Lodging Trust 18,500 345 * NewStar Financial Inc. 24,100 268 Willis Group Holdings plc 7,200 252 DuPont Fabros Technology Inc. 9,500 232 * eHealth Inc. 12,946 211 Alleghany Corp. 613 202 Aon Corp. 4,100 201 Horace Mann Educators Corp. 11,000 194 * Strategic Hotels & Resorts Inc. 29,352 193 Zions Bancorporation 8,319 179 Extra Space Storage Inc. 5,584 161 Huntington Bancshares Inc. 24,100 155 * Sunstone Hotel Investors Inc. 15,600 152 Dynex Capital Inc. 15,820 151 MarketAxess Holdings Inc. 3,600 134 * CBRE Group Inc. Class A 6,623 132 Starwood Property Trust Inc. 6,200 130 Comerica Inc. 4,000 129 Principal Financial Group Inc. 4,382 129 FBL Financial Group Inc. Class A 3,799 128 Invesco Mortgage Capital Inc. 6,900 122 RLI Corp. 1,508 108 * Central Pacific Financial Corp. 7,421 96 Weyerhaeuser Co. 4,300 94 Newcastle Investment Corp. 13,786 87 Potlatch Corp. 2,300 72 Healthcare Realty Trust Inc. 3,208 71 Hartford Financial Services Group Inc. 3,300 70 * Sterling Financial Corp. 3,103 65 * Citizens Republic Bancorp Inc. 4,101 64 PrivateBancorp Inc. Class A 3,983 60 Lincoln National Corp. 1,652 44 Saul Centers Inc. 1,000 40 PS Business Parks Inc. 600 39 * United Community Banks Inc. 3,974 39 * MBIA Inc. 3,500 34 STAG Industrial Inc. 2,277 32 Ashford Hospitality Trust Inc. 3,331 30 Taubman Centers Inc. 400 29 * iStar Financial Inc. 3,900 28 Employers Holdings Inc. 1,400 25 Market Value Shares ($000) First Financial Bankshares Inc. 700 25 Cash America International Inc. 500 24 * Popular Inc. 11,500 24 Terreno Realty Corp. 1,581 23 CapitalSource Inc. 3,200 21 * Southwest Bancorp Inc. 2,039 19 Apollo Residential Mortgage Inc. 1,000 18 CVB Financial Corp. 1,500 18 * First Cash Financial Services Inc. 325 14 Ramco-Gershenson Properties Trust 1,100 13 Monmouth Real Estate Investment Corp. Class A 1,100 11 * Virtus Investment Partners Inc. 100 9 Winthrop Realty Trust 700 8 Cogdell Spencer Inc. 1,600 7 * PHH Corp. 437 7 * Tejon Ranch Co. 200 6 Platinum Underwriters Holdings Ltd. 100 4 First Financial Bancorp 200 3 CNA Financial Corp. 100 3 * Phoenix Cos. Inc. 1,180 3 * ICG Group Inc. 256 2 * Altisource Portfolio Solutions SA 27 2 * Netspend Holdings Inc. 100 1 BGC Partners Inc. Class A 70 1 Sovran Self Storage Inc. 7 — UDR Inc. 7 — 684,625 Health Care (10.8%) Pfizer Inc. 3,982,988 90,254 Abbott Laboratories 713,123 43,707 Merck & Co. Inc. 1,123,996 43,161 Johnson & Johnson 606,142 39,981 Bristol-Myers Squibb Co. 1,042,886 35,197 WellPoint Inc. 409,562 30,226 UnitedHealth Group Inc. 409,198 24,118 Eli Lilly & Co. 544,775 21,938 Covidien plc 285,995 15,638 Baxter International Inc. 259,668 15,523 Humana Inc. 142,516 13,180 Aetna Inc. 258,320 12,957 Amgen Inc. 145,700 9,906 Medtronic Inc. 167,054 6,547 * Biogen Idec Inc. 48,489 6,108 Stryker Corp. 110,041 6,105 * Forest Laboratories Inc. 172,411 5,981 16 Growth and Income Fund Market Value Shares ($000) McKesson Corp. 61,963 5,438 St. Jude Medical Inc. 104,800 4,644 PerkinElmer Inc. 163,980 4,536 Becton Dickinson and Co. 54,002 4,193 Thermo Fisher Scientific Inc. 74,200 4,183 * Tenet Healthcare Corp. 764,185 4,058 Zimmer Holdings Inc. 35,800 2,301 * Mylan Inc. 70,400 1,651 * Watson Pharmaceuticals Inc. 21,300 1,428 Allergan Inc. 14,900 1,422 * DaVita Inc. 15,500 1,398 * Medco Health Solutions Inc. 18,500 1,301 Cardinal Health Inc. 25,600 1,104 * Celgene Corp. 14,200 1,101 * Intuitive Surgical Inc. 1,822 987 * Express Scripts Inc. 12,700 688 * Idenix Pharmaceuticals Inc. 65,100 637 * XenoPort Inc. 127,355 573 * Theravance Inc. 27,200 530 Agilent Technologies Inc. 10,600 472 * MedAssets Inc. 33,141 436 * Arthrocare Corp. 11,120 299 * Furiex Pharmaceuticals Inc. 12,000 284 * Orexigen Therapeutics Inc. 61,300 251 * Life Technologies Corp. 5,100 249 * Neurocrine Biosciences Inc. 27,322 218 * Emergent Biosolutions Inc. 13,030 208 * Pharmacyclics Inc. 7,400 205 * Pain Therapeutics Inc. 41,100 148 * AngioDynamics Inc. 11,100 136 * Allos Therapeutics Inc. 91,600 136 * LCA-Vision Inc. 20,697 130 * Transcend Services Inc. 3,500 103 Omnicare Inc. 2,800 100 * NuVasive Inc. 5,819 98 * Enzon Pharmaceuticals Inc. 12,400 85 * GTx Inc. 20,600 79 * Warner Chilcott plc Class A 4,500 76 * Array Biopharma Inc. 21,300 73 * Halozyme Therapeutics Inc. 5,500 70 Hill-Rom Holdings Inc. 2,100 70 Medicis Pharmaceutical Corp. Class A 1,800 68 AmerisourceBergen Corp. Class A 1,700 67 * Alnylam Pharmaceuticals Inc. 5,700 63 * Pozen Inc. 10,020 60 * NPS Pharmaceuticals Inc. 7,400 51 * Amicus Therapeutics Inc. 8,179 43 * TranS1 Inc. 10,180 37 Market Value Shares ($000) * Valeant Pharmaceuticals International Inc. 666 36 * KV Pharmaceutical Co. Class A 25,700 34 * PharMerica Corp. 2,700 34 * Cambrex Corp. 4,600 32 *,^ Biosante Pharmaceuticals Inc. 44,500 30 * Health Net Inc. 700 28 Invacare Corp. 1,663 28 * Arqule Inc. 3,700 26 * Endocyte Inc. 5,200 26 * Ardea Biosciences Inc. 1,100 24 * Sciclone Pharmaceuticals Inc. 3,700 23 * Agenus Inc. 2,700 18 * Auxilium Pharmaceuticals Inc. 900 17 * Zoll Medical Corp. 180 17 * Rigel Pharmaceuticals Inc. 1,900 15 * Sun Healthcare Group Inc. 2,000 14 * Viropharma Inc. 400 12 * BioDelivery Sciences International Inc. 4,765 11 * Biolase Technology Inc. 3,654 10 * Ligand Pharmaceuticals Inc. Class B 600 10 * Ironwood Pharmaceuticals Inc. Class A 700 9 * Targacept Inc. 1,563 8 * Edwards Lifesciences Corp. 100 7 * AMAG Pharmaceuticals Inc. 433 7 * OncoGenex Pharmaceutical Inc. 500 7 * Brookdale Senior Living Inc. Class A 300 6 * Dynavax Technologies Corp. 998 5 HCA Holdings Inc. 200 5 * Myriad Genetics Inc. 200 5 * Myrexis Inc. 1,550 5 * Trius Therapeutics Inc. 800 4 * Sunrise Senior Living Inc. 400 2 * Boston Scientific Corp. 146 1 * Vanda Pharmaceuticals Inc. 100 — 467,531 Industrials (9.9%) General Electric Co. 3,501,600 70,277 Tyco International Ltd. 523,080 29,387 General Dynamics Corp. 365,410 26,814 Northrop Grumman Corp. 422,206 25,788 Lockheed Martin Corp. 284,854 25,597 Union Pacific Corp. 228,435 24,552 United Technologies Corp. 291,900 24,210 Caterpillar Inc. 209,821 22,350 17 Growth and Income Fund Market Value Shares ($000) Norfolk Southern Corp. 308,802 20,328 Raytheon Co. 368,831 19,467 Cummins Inc. 121,567 14,593 Precision Castparts Corp. 79,367 13,723 CSX Corp. 566,389 12,189 L-3 Communications Holdings Inc. 150,985 10,685 WW Grainger Inc. 39,859 8,562 United Parcel Service Inc. Class B 103,093 8,322 Equifax Inc. 177,400 7,852 PACCAR Inc. 137,600 6,444 Republic Services Inc. Class A 210,300 6,427 Emerson Electric Co. 117,329 6,122 Parker Hannifin Corp. 71,822 6,073 Southwest Airlines Co. 651,000 5,364 Snap-on Inc. 52,422 3,196 Expeditors International of Washington Inc. 63,965 2,975 Fluor Corp. 49,000 2,942 Covanta Holding Corp. 174,300 2,829 Cintas Corp. 67,600 2,645 * Sensata Technologies Holding NV 70,500 2,360 Illinois Tool Works Inc. 36,650 2,093 Honeywell International Inc. 33,700 2,057 * Verisk Analytics Inc. Class A 32,600 1,531 Rockwell Automation Inc. 18,937 1,509 Xylem Inc. 46,900 1,302 Goodrich Corp. 8,200 1,029 * Nielsen Holdings NV 31,600 952 Masco Corp. 67,937 908 * Esterline Technologies Corp. 7,100 507 * WABCO Holdings Inc. 8,320 503 Cooper Industries plc 7,654 490 Dun & Bradstreet Corp. 5,707 484 Flowserve Corp. 3,495 404 * AerCap Holdings NV 31,800 353 * Portfolio Recovery Associates Inc. 4,682 336 * FuelCell Energy Inc. 197,227 310 Albany International Corp. 13,100 301 * Swift Transportation Co. 25,600 295 Fastenal Co. 5,100 276 Avery Dennison Corp. 9,100 274 * Atlas Air Worldwide Holdings Inc. 4,900 241 Ryder System Inc. 4,400 232 3M Co. 2,300 205 Boeing Co. 2,400 179 * EnerNOC Inc. 22,200 160 Market Value Shares ($000) John Bean Technologies Corp. 8,753 142 * Federal Signal Corp. 24,806 138 * Dycom Industries Inc. 5,100 119 * EnPro Industries Inc. 2,300 95 Timken Co. 1,800 91 Aceto Corp. 7,996 76 * Meritor Inc. 8,100 65 * Interline Brands Inc. 3,000 65 Quad/Graphics Inc. 4,338 60 * GeoEye Inc. 2,500 60 * Old Dominion Freight Line Inc. 1,200 57 Corporate Executive Board Co. 1,200 52 * United Rentals Inc. 1,100 47 * Shaw Group Inc. 1,400 44 * DigitalGlobe Inc. 2,261 30 * GrafTech International Ltd. 2,098 25 * Pendrell Corp. 9,585 25 * ACCO Brands Corp. 2,000 25 * Pacer International Inc. 3,900 25 Arkansas Best Corp. 1,300 24 Star Bulk Carriers Corp. 27,146 24 * Navigant Consulting Inc. 1,600 22 * Safe Bulkers Inc. 3,300 22 * American Reprographics Co. 3,710 20 Unifirst Corp. 300 18 Kaman Corp. 535 18 * Alaska Air Group Inc. 500 18 LB Foster Co. Class A 470 13 * Quality Distribution Inc. 897 12 * Odyssey Marine Exploration Inc. 3,523 11 * Accuride Corp. 1,235 11 * NCI Building Systems Inc. 900 10 * CRA International Inc. 400 10 * KEYW Holding Corp. 1,236 10 URS Corp. 200 9 * Jacobs Engineering Group Inc. 146 7 Iron Mountain Inc. 223 6 * Beacon Roofing Supply Inc. 200 5 * SYKES Enterprises Inc. 321 5 * JetBlue Airways Corp. 1,013 5 * Republic Airways Holdings Inc. 904 5 * Navistar International Corp. 100 4 Quanex Building Products Corp. 200 4 Deere & Co. 41 3 Comfort Systems USA Inc. 72 1 430,542 18 Growth and Income Fund Market Value Shares ($000) Information Technology (21.1%) * Apple Inc. 364,423 218,461 Microsoft Corp. 3,057,197 98,595 International Business Machines Corp. 432,754 90,294 QUALCOMM Inc. 862,906 58,695 Intel Corp. 1,811,209 50,913 Cisco Systems Inc. 2,074,789 43,882 * Google Inc. Class A 68,009 43,610 Visa Inc. Class A 311,530 36,760 Oracle Corp. 885,525 25,822 Mastercard Inc. Class A 55,939 23,525 Accenture plc Class A 320,000 20,640 Motorola Solutions Inc. 315,500 16,037 * Symantec Corp. 649,600 12,147 Hewlett-Packard Co. 505,700 12,051 KLA-Tencor Corp. 216,505 11,782 * Dell Inc. 677,026 11,239 Intuit Inc. 153,500 9,230 * LSI Corp. 1,054,800 9,156 * Western Digital Corp. 220,200 9,114 * eBay Inc. 216,066 7,971 Jabil Circuit Inc. 315,100 7,915 * Novellus Systems Inc. 135,350 6,755 Applied Materials Inc. 542,625 6,750 VeriSign Inc. 163,700 6,276 * Marvell Technology Group Ltd. 395,336 6,219 CA Inc. 193,000 5,319 * Cognizant Technology Solutions Corp. Class A 63,218 4,865 Total System Services Inc. 208,100 4,801 * Autodesk Inc. 97,400 4,122 * Citrix Systems Inc. 49,557 3,911 Texas Instruments Inc. 112,102 3,768 Broadcom Corp. Class A 94,355 3,708 Analog Devices Inc. 76,684 3,098 * F5 Networks Inc. 22,700 3,064 * Juniper Networks Inc. 131,000 2,997 * Zebra Technologies Corp. 72,734 2,995 * Fiserv Inc. 36,700 2,547 * Compuware Corp. 230,811 2,121 Seagate Technology plc 78,500 2,116 Automatic Data Processing Inc. 36,000 1,987 * BMC Software Inc. 46,100 1,851 * Quest Software Inc. 67,463 1,570 Altera Corp. 34,700 1,382 * SanDisk Corp. 27,800 1,379 Harris Corp. 29,693 1,339 Paychex Inc. 37,300 1,156 * Micron Technology Inc. 127,400 1,032 Corning Inc. 68,300 962 Linear Technology Corp. 27,101 913 Xerox Corp. 85,900 694 Market Value Shares ($000) Microchip Technology Inc. 17,252 642 * Acxiom Corp. 42,800 628 * JDS Uniphase Corp. 41,800 606 * Tessera Technologies Inc. 34,400 593 * Polycom Inc. 30,600 584 Avago Technologies Ltd. 14,821 578 * AOL Inc. 30,100 571 * Research In Motion Ltd. 35,900 528 Computer Sciences Corp. 15,826 474 * Electronic Arts Inc. 22,823 376 * Agilysys Inc. 30,416 273 * Mentor Graphics Corp. 17,700 263 * NetApp Inc. 5,400 242 * Red Hat Inc. 3,200 192 * Comverse Technology Inc. 26,900 185 * Salesforce.com Inc. 1,187 183 Fidelity National Information Services Inc. 5,500 182 * STEC Inc. 18,437 174 * Vocus Inc. 10,501 139 * SS&C Technologies Holdings Inc. 5,500 128 * Dolby Laboratories Inc. Class A 3,100 118 * ShoreTel Inc. 20,200 115 * NXP Semiconductor NV 4,100 109 * Unisys Corp. 5,400 106 * Brocade Communications Systems Inc. 17,800 102 * Dice Holdings Inc. 10,200 95 * Digital River Inc. 4,700 88 * Amkor Technology Inc. 10,535 65 * Orbotech Ltd. 5,300 61 * PMC - Sierra Inc. 8,100 59 * Flextronics International Ltd. 6,787 49 * DTS Inc. 1,500 45 * THQ Inc. 78,931 44 * InterXion Holding NV 2,400 43 * Mattson Technology Inc. 15,334 42 * Omnivision Technologies Inc. 1,900 38 * VASCO Data Security International Inc. 3,400 37 * WebMD Health Corp. 1,400 36 * Global Cash Access Holdings Inc. 4,383 34 TE Connectivity Ltd. 905 33 * Ingram Micro Inc. 1,700 32 * MoneyGram International Inc. 1,700 31 * Web.com Group Inc. 1,882 27 * IntraLinks Holdings Inc. 5,100 27 Micrel Inc. 2,500 26 * Allot Communications Ltd. 1,079 25 * CoreLogic Inc. 1,500 24 19 Growth and Income Fund Market Value • Shares ($000) * TIBCO Software Inc. 800 24 * Demand Media Inc. 3,200 23 * Checkpoint Systems Inc. 2,011 23 * VMware Inc. Class A 200 22 * Ancestry.com Inc. 954 22 *,^ FriendFinder Networks Inc. 14,515 20 * Applied Micro Circuits Corp. 2,800 19 * LTX-Credence Corp. 2,697 19 * TNS Inc. 851 18 * UTStarcom Holdings Corp. 11,400 16 * MIPS Technologies Inc. Class A 3,000 16 * Entropic Communications Inc. 2,600 15 * Powerwave Technologies Inc. 6,500 13 * Imation Corp. 1,800 11 * Integrated Device Technology Inc. 1,500 11 * Aspen Technology Inc. 516 11 * Silicon Image Inc. 1,500 9 * Smith Micro Software Inc. 3,500 8 Xilinx Inc. 204 7 * Akamai Technologies Inc. 200 7 * Entegris Inc. 700 6 * Yandex NV Class A 213 6 * Glu Mobile Inc. 1,151 6 * Symmetricom Inc. 893 5 * Amtech Systems Inc. 500 4 * Comverge Inc. 2,130 4 * EchoStar Corp. Class A 100 3 * Convergys Corp. 200 3 * Photronics Inc. 393 3 * PLX Technology Inc. 600 2 * Infinera Corp. 271 2 * SunPower Corp. Class A 300 2 * Monster Worldwide Inc. 100 1 * Network Equipment Technologies Inc. 600 1 916,950 Materials (2.7%) Freeport-McMoRan Copper & Gold Inc. 661,373 25,159 Monsanto Co. 278,300 22,197 CF Industries Holdings Inc. 58,250 10,639 International Paper Co. 265,200 9,309 EI du Pont de Nemours & Co. 173,796 9,194 Eastman Chemical Co. 155,045 8,014 PPG Industries Inc. 64,000 6,131 Newmont Mining Corp. 116,924 5,995 International Flavors & Fragrances Inc. 67,758 3,971 Sealed Air Corp. 161,210 3,113 Airgas Inc. 30,200 2,687 Market Value • Shares ($000) FMC Corp. 23,674 2,506 Ball Corp. 39,100 1,677 Nucor Corp. 35,300 1,516 * Owens-Illinois Inc. 43,346 1,012 * Georgia Gulf Corp. 25,900 903 Cliffs Natural Resources Inc. 12,640 875 Mosaic Co. 11,300 625 Innophos Holdings Inc. 10,900 546 MeadWestvaco Corp. 17,066 539 * SunCoke Energy Inc. 29,739 423 * Headwaters Inc. 95,155 398 * Mercer International Inc. 45,741 365 Titanium Metals Corp. 20,300 275 Noranda Aluminum Holding Corp. 17,400 173 Myers Industries Inc. 8,100 119 * Clearwater Paper Corp. 3,400 113 Boise Inc. 13,200 108 * KapStone Paper and Packaging Corp. 5,226 103 * Jaguar Mining Inc. 18,200 85 Domtar Corp. 800 76 * Agnico-Eagle Mines Ltd. 2,100 70 * Silver Standard Resources Inc. 4,600 69 *,^ Rare Element Resources Ltd. 7,500 47 * AbitibiBowater Inc. 2,886 41 * General Moly Inc. 9,800 33 Packaging Corp. of America 800 24 Valspar Corp. 400 19 * Taseko Mines Ltd. 4,800 17 * OM Group Inc. 609 17 * Flotek Industries Inc. 1,300 16 Commercial Metals Co. 796 12 Ecolab Inc. 170 11 Sherwin-Williams Co. 100 11 Air Products & Chemicals Inc. 100 9 Barrick Gold Corp. 200 9 * Ferro Corp. 1,400 8 * NovaGold Resources Inc. 1,000 7 United States Steel Corp. 200 6 * Louisiana-Pacific Corp. 600 6 American Vanguard Corp. 213 5 * Golden Star Resources Ltd. 1,000 2 * Richmont Mines Inc. 164 1 * Aurizon Mines Ltd. 189 1 119,287 Telecommunication Services (2.5%) AT&T Inc. 1,820,264 56,847 Verizon Communications Inc. 1,106,739 42,311 20 Growth and Income Fund Market Value Shares ($000) CenturyLink Inc. 83,500 3,227 * Crown Castle International Corp. 59,700 3,184 * Sprint Nextel Corp. 447,800 1,276 * MetroPCS Communications Inc. 43,100 389 * Level 3 Communications Inc. 9,000 231 * Vonage Holdings Corp. 61,600 136 Frontier Communications Corp. 27,500 115 USA Mobility Inc. 2,723 38 * Clearwire Corp. Class A 16,300 37 Windstream Corp. 400 5 107,796 Utilities (2.5%) Northeast Utilities 346,900 12,877 FirstEnergy Corp. 278,300 12,688 Public Service Enterprise Group Inc. 374,665 11,468 American Electric Power Co. Inc. 226,800 8,750 DTE Energy Co. 143,000 7,869 Ameren Corp. 239,100 7,790 Pinnacle West Capital Corp. 157,100 7,525 PG&E Corp. 172,676 7,496 * AES Corp. 495,000 6,470 Exelon Corp. 152,200 5,968 CenterPoint Energy Inc. 232,537 4,586 Edison International 78,553 3,339 CMS Energy Corp. 123,300 2,713 Entergy Corp. 33,600 2,258 Integrys Energy Group Inc. 38,277 2,028 Dominion Resources Inc. 28,194 1,444 * NRG Energy Inc. 47,200 740 AGL Resources Inc. 18,391 721 NorthWestern Corp. 7,261 257 Consolidated Edison Inc. 2,207 129 Westar Energy Inc. 4,500 126 MGE Energy Inc. 1,800 80 California Water Service Group 4,300 78 IDACORP Inc. 900 37 * Calpine Corp. 1,800 31 Atmos Energy Corp. 700 22 Sempra Energy 128 8 Xcel Energy Inc. 211 5 NV Energy Inc. 200 3 107,506 Total Common Stocks (Cost $3,549,295) Market Value Shares ($000) Temporary Cash Investments (3.0%) 1 Money Market Fund (2.7%) Vanguard Market Liquidity Fund, 0.123% 117,330,442 117,330 Face Amount ($000) U.S. Government and Agency Obligations (0.3%) 4 Federal Home Loan Bank Discount Notes, 0.130%, 7/20/12 100 100 Freddie Mac Discount Notes, 0.050%, 4/4/12 8,000 8,000 Freddie Mac Discount Notes, 0.050%, 4/24/12 3,000 3,000 Freddie Mac Discount Notes, 0.135%, 8/6/12 100 100 6 United States Treasury Note/Bond, 1.000%, 4/30/12 100 100 11,300 Total Temporary Cash Investments (Cost $128,630) Total Investments (100.5%) (Cost $3,677,925) Other Assets and Liabilities (-0.5%) Other Assets 36,133 Liabilities 3 (58,468) (22,335) Net Assets (100%) 21 Growth and Income Fund At March 31, 2012, net assets consisted of: Amount ($000) Paid-in Capital 4,790,079 Undistributed Net Investment Income 6,929 Accumulated Net Realized Losses (1,143,068) Unrealized Appreciation (Depreciation) Investment Securities 685,308 Futures Contracts 1,650 Net Assets Investor Shares—Net Assets Applicable to 95,498,227 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Investor Shares Admiral Shares—Net Assets Applicable to 30,208,162 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Admiral Shares See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $5,182,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 99.8% and 0.7%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $5,779,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. 6 Securities with a value of $11,200,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. See accompanying Notes, which are an integral part of the Financial Statements. 22 Growth and Income Fund Statement of Operations Six Months Ended March 31, 2012 ($000) Investment Income Income Dividends 1 46,261 Interest 2 101 Security Lending 232 Total Income 46,594 Expenses Investment Advisory Fees—Note B Basic Fee 2,168 Performance Adjustment 94 The Vanguard Group—Note C Management and Administrative—Investor Shares 3,069 Management and Administrative—Admiral Shares 797 Marketing and Distribution—Investor Shares 275 Marketing and Distribution—Admiral Shares 117 Custodian Fees 97 Shareholders’ Reports—Investor Shares 31 Shareholders’ Reports—Admiral Shares 2 Trustees’ Fees and Expenses 5 Total Expenses 6,655 Expenses Paid Indirectly (31) Net Expenses 6,624 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 235,016 Futures Contracts 21,616 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 645,817 Futures Contracts 14,375 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $5,000. 2 Interest income from an affiliated company of the fund was $97,000. See accompanying Notes, which are an integral part of the Financial Statements. 23 Growth and Income Fund Statement of Changes in Net Assets Six Months Ended Year Ended March 31, September 30, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 39,970 79,488 Realized Net Gain (Loss) 256,632 362,030 Change in Unrealized Appreciation (Depreciation) 660,192 (312,354) Net Increase (Decrease) in Net Assets Resulting from Operations 956,794 129,164 Distributions Net Investment Income Investor Shares (26,232) (53,125) Admiral Shares (13,689) (26,147) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (39,921) (79,272) Capital Share Transactions Investor Shares (304,008) (500,958) Admiral Shares 48,979 (89,097) Net Increase (Decrease) from Capital Share Transactions (255,029) (590,055) Total Increase (Decrease) 661,844 (540,163) Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed net investment income of $6,929,000 and $6,880,000. See accompanying Notes, which are an integral part of the Financial Statements. 24 Growth and Income Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .262 .482 .418 .447 .546 .600 Net Realized and Unrealized Gain (Loss) on Investments 6.107 (.124) 1.630 (3.453) (8.758) 4.840 Total from Investment Operations 6.369 .358 2.048 (3.006) (8.212) 5.440 Distributions Dividends from Net Investment Income (.259) (.478) (.408) (.494) (.560) (.610) Distributions from Realized Capital Gains — (4.008) — Total Distributions (.259) (.478) (.408) (.494) (4.568) (.610) Net Asset Value, End of Period Total Return 1 26.83% 1.28% 9.24% -11.29% -23.28% 16.20% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,862 $2,548 $3,020 $3,253 $3,919 $5,465 Ratio of Total Expenses to Average Net Assets 2 0.36% 0.32% 0.32% 0.35% 0.31% 0.32% Ratio of Net Investment Income to Average Net Assets 1.93% 1.78% 1.74% 2.28% 1.69% 1.61% Portfolio Turnover Rate 100% 120% 94% 83% 96% 100% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of 0.00%, (0.04%), (0.04%), (0.04%), (0.02%), and 0.00%. See accompanying Notes, which are an integral part of the Financial Statements. 25 Growth and Income Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .455 .832 .722 .775 .963 1.070 Net Realized and Unrealized Gain (Loss) on Investments 9.975 (.199) 2.666 (5.638) (14.313) 7.903 Total from Investment Operations 10.430 .633 3.388 (4.863) (13.350) 8.973 Distributions Dividends from Net Investment Income (.450) (.813) (.718) (.857) (.985) (1.093) Distributions from Realized Capital Gains — (6.545) — Total Distributions (.450) (.813) (.718) (.857) (7.530) (1.093) Net Asset Value, End of Period Total Return 1 26.91% 1.39% 9.37% -11.15% -23.19% 16.37% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,479 $1,131 $1,199 $1,441 $1,907 $2,794 Ratio of Total Expenses to Average Net Assets 2 0.25% 0.21% 0.21% 0.21% 0.16% 0.18% Ratio of Net Investment Income to Average Net Assets 2.04% 1.89% 1.85% 2.42% 1.84% 1.75% Portfolio Turnover Rate 100% 120% 94% 83% 96% 100% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of 0.00%, (0.04%), (0.04%), (0.04%), (0.02%), and 0.00%. See accompanying Notes, which are an integral part of the Financial Statements. 26 Growth and Income Fund Notes to Financial Statements Vanguard Growth and Income Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (September 30, 2008–2011), and for the period ended March 31, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 5. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 27 Growth and Income Fund 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. D. E. Shaw Investment Management, L.L.C., and Los Angeles Capital Management and Equity Research, Inc., each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fees for D. E. Shaw Investment Management, L.L.C., are subject to quarterly adjustments based on performance since September 30, 2011, relative to the S&P 500 Index. In accordance with the advisory contract entered into with Los Angeles Capital Management and Equity Research, Inc., beginning October 1, 2012, the investment advisory fee will be subject to quarterly adjustments based on performance since September 30, 2011, relative to the S&P 500 Index. The Vanguard Group provides investment advisory services to a portion of the fund on an at-cost basis; the fund paid Vanguard advisory fees of $166,000 for the six months ended March 31, 2012. For the six months ended March 31, 2012, the aggregate investment advisory fee represented an effective annual basic rate of 0.11% of the fund’s average net assets, before an increase of $94,000 (0.00%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At March 31, 2012, the fund had contributed capital of $627,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.25% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. The fund has asked its investment advisors to direct certain security trades, subject to obtaining the best price and execution, to brokers who have agreed to rebate to the fund part of the commissions generated. Such rebates are used solely to reduce the fund’s management and administrative expenses. For the six months ended March 31, 2012, these arrangements reduced the fund’s expenses by $31,000 (an annual rate of 0.00% of average net assets). E. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
